Title: From James Madison to James Monroe, 14 June 1804
From: Madison, James
To: Monroe, James



Sir,
Department of State 14th June 1804
I inclose copies of a letter from Margaret Mitchell of New York and its inclosure, whereby it will appear that her son Andrew Mitchell, a minor, having been practised upon to induce his enlistment, is now a private in the 22d Regiment of foot, under the command of Colo. Mercer, stationed at Calcutta. Should the distress of the mother, as depicted in her letter, fail to excite a degree of sympathy sufficient to obtain his discharge it is believed that in point of law and right he is entitled to it from the consideration of his incapacity, resulting from his minority, to enlist himself or make any similar engagement. Permit me to recommend Mrs Mitchells situation to your particular attention, and to request that you will inform me of what you may be able to effect in her favor, that it may be communicated for her satisfaction. With very great respect &c
James Madison
